Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s amendments filed 12/09/2020 have obviated the restriction requirement set forth on 10/09/2020 and therefore the requirement is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US20120318008).
Regarding claim 1, Liu teaches a heat pump system, comprising:
a main heat exchange circuit (Figure 2), comprising
a two stage compressor (Figure 2, 212),
a condenser (Figure 2, 220),
a throttle element (Figure 2, 252),
which are connected in sequence to for a circuit (Figure 2);
an economizer (Figure 2, 230), disposed between the condenser and the evaporator (Figure 2);
a gas supplement branch (Figure 2, 258), connecting a gas outlet of the economizer to a gas supplement port of the compressor (Figure 2, 262 to 260), with an economizer regulating valve for controlling the opening and closing of a flow path being arranged on the gas supplement branch (Figure 2, 264); and
a control device (Figure 2, 200);
wherein the control device controls the opening and closing of the economizer regulating valve based on a refrigerant state feature in the evaporator during a start-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20120318008) in view of Umeda (US20140260385).
Regarding claim 2, Liu teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Umeda teaches utilizing a float valve on the low pressure side as the throttle element, between the evaporator and the economizer (Figure 1B, 33 is between 28 and the inlet of 30, ¶36 and ¶43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Liu to use a float valve as taught by Umeda in order to provide more accurate maintenance of economizer fluid level (¶43).
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-13, claims 3 and 6 contain features which cannot be reasonably construed to be established, either explicitly or implicitly, from the prior art. While the prior art discloses general economizer valve control based on evaporator conditions, the disclosed controls are indirect as compared to the claim invention, which requires more direct control according to measured saturation pressure during startup as compared to the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/Examiner, Art Unit 3763